Citation Nr: 1632191	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-11 678	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left calcaneal plantar fasciitis with calcaneal spur and Achilles enthesitis (left foot disability).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1984 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes, the RO initially granted service connection and a noncompensable rating in an August 2006 rating decision.  In a February 2008 rating decision, the RO increased the initial rating for the left foot disability to 10 percent, effective August 1, 2006.  Although a higher rating has been assigned by the RO for the disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2011 and January 2013, the Board remanded the case for further development.

Although additional evidence was received subsequent to the December 2013 supplemental statement of the case, the Board finds that the additional evidence is not pertinent to the claim for an increased rating for the left foot disability.  Thus, a remand for another supplemental statement of the case (SSOC) is not necessary for the claim.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's service-connected left foot disability has been manifested by symptoms of objective evidence of pain with manipulation, decreased ankle dorsiflexion due to Achilles tendon pain, an altered gait after walking and an indication of swelling on use; such symptoms more nearly approximate the criteria for a moderately severe foot injury.  A severe foot injury has not been shown.
CONCLUSION OF LAW

The criteria for a 20 percent initial disability rating, but no higher, for service-connected left foot disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted. Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Following the January 2013 Board remand, additional medical records were obtained, including private medical records from the Institute for Total Rehabilitation and the Evans Army Community Hospital, as well as VA treatment records from the Denver VA Medical Center.  Additionally, the Veteran submitted a July 2013 correspondence indicating he had no additional evidence other than information submitted two years prior.  There is no indication that there remain relevant records outstanding.

The Veteran was provided VA examinations in April 2006, September 2011 and March 2013 in connection with his claim.  The March 2013 VA examination and report were provided in compliance with the January 2013 Board remand.  The examinations are sufficient evidence for deciding the disability rating claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The record does not reflect a potential worsening of the left foot disability since the most recent VA examination, which may warrant a new VA examination.  Thus, VA's duty to assist has been met for this claim.

II.  Increased Rating Claim

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995).

The Veteran's left foot disability is evaluated under criteria of 38 C.F.R. § 4.71a, DC's 5276-5284.  The Board finds DC 5284 for other "other foot injuries" is most appropriate because the Veteran's left foot disability is not explicitly listed and is a catch-all for similar foot disabilities.  Under DC 5284, a 10 percent rating is assigned for a moderate foot disability.  Moderately severe foot disabilities are rated as 20 percent disabling.  A 30 percent rating is assigned for severe foot disability.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5284.

Facts

The Veteran underwent an April 2006 VA examination in which the examiner found minimal tenderness in the Achilles calcaneal and diagnosed a mild grade one pes planus, with no evidence of any acute swelling, no blisters of fissures and no acute metatarsalgia.  He further found normal function with the toes, no evidence of hallux valgus or any claw or hammer toes.  After obtaining x-rays, the examiner noted "tiny" osteophytes were present along the lateral aspect of the first metatarsal interphalangeal joint and there was no soft tissue swelling.  The examiner reported there was moderate calcaneal heel spur and minimal to mild degenerative changes.

The Veteran's representative submitted a July 2011 appellate brief which indicated the April 2006 VA examination did not accurately portray the current disability for the Veteran's left foot as the report was over five years old.  Following an August 2011 Board remand, the Veteran underwent a September 2011 VA examination.

During the September 2011 VA examination, the Veteran reported left Achilles, heel and foot pain that is associated with all weightbearing activities.  He noted the pain significantly worsens when he takes three mile walks, when he climbs stairs, and that he can no longer run.  He reported that he experiences swelling over the left Achilles tendon and proximal foot after taking brisk walks.  His only assistive device is a sleeve/support that wraps around the proximal foot.  He further indicated the Achilles tendon generally stiffens or tightens if he sits for more than an hour.  He reported no weakness or fatigue and that the disability does not affect his job.

Upon examination, the examiner noted the Veteran's gait is normal, but that he experiences left Achilles pain when he walks or squats.  No edema, weakness or instability was noted.  However, the examiner noted mild tenderness to palpation throughout the course of the Achilles tendon, over the posterior calcaneus, and over the longitudinal arch of the plantar surface of the foot.  His range of motion was limited by Achilles pain as he was unable to dorsiflex the foot and ankle beyond the neutral position due to pain.  There is otherwise no evidence of painful motion or of pain with active of passive manipulation of the foot.  The Veteran was also not found to have no deformities of the foot, no hammertoes and no bunion deformities.  He has a normal arch in the sitting and standing positions and his weightbearing is normal, without excessive pronation and without arch collapse.  Further, there are no calluses or areas of skin breakdown and no objective evidence of flatfoot.

Additionally, the examiner reported that after repeat testing against resistance, no additional loss of range of motion was recommended for the feet.  She concluded the Veteran does not have flat feet/pes planus, but that his disability would be most comparable to moderate flat foot or pes planus.  She indicated his daily activities are not affected, his gait is normal, and he can walk a brisk ten minute mile.  However, she noted the walking causes a worsening of his left Achilles/heel/plantar foot pain, and the pain interferes with his ability to climb stairs, squat, kneel and run.  Further, she indicated there is objective evidence of pain with manipulation and motion, along with decreased ankle dorsiflexion due to Achilles tendon pain and as noted above, he reports worsening pain and altered gait/limp after brisk walking.  The examiner determined there was no objective evidence of swelling on physical examination, although the Veteran reported intermittent left Achilles swelling after walking.

After a January 2013 Board remand, the Veteran underwent another VA examination in March 2013.  The Veteran reported that his foot pain only occurs with exercise and persists for hours after.  He also noted the left heel can ache when driving for too long and no swelling or stiffness was noted.

Upon examination, the Veteran was diagnosed with congenital hammer toes, hallux rigidus, congenital claw foot, left Achilles tendinitis and left Achilles calcaneal and talar spurs.  The examiner noted hammer toes on the left of the second, third, fourth and little toes.  She further noted mild or moderate hallux rigidus on the left, moderate left Achilles tendinitis, and tender medial left first metatarpal osteophytes, which are due to plantar fasciitis.

Additionally, the examiner noted there is less movement than usual in dorsiflexion with no weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station or interference with standing, sitting or weight bearing.  She noted the hallux valgus/rigidus is related to the plantar fasciitis due to a loss of arch height and pull on the plantar fascia.  As noted above, the hammer toes are congenital in nature and are common with congenital pes cavus.  She also reported the diagnosis of Achilles tendinosis is the chronic evolution of Achilles tendinitis/enthesitis present with overuse.

The Board notes, the Veteran submitted an April 2008 substantive appeal in response to the February 2008 rating decision.  He reported that he was initially rated at zero percent, but appealed that decision because he was still in extreme discomfort.  His rating was then increased to 10 percent, however, he noted that he still suffers from the pain, despite taking Motrin, receiving physical therapy and being given a set of shoe inserts.  He stated he endures the pain and simply takes medication to cope with it and is entitled to a higher rating than 10 percent.  Further, the July 2016 Appellant Brief similarly indicates the most recent March 2013 VA examination report supports that the Veteran's disability picture is worse than the current 10 percent rating.  The Board finds the Veteran's assertions in support of his claim for an increased rating to be both competent, to the extent they pertain to observable symptoms, and credible as they are consistent with the medical evidence of record.

Analysis

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to a 20 percent initial rating is warranted under DC 5284, based on the severity of his left foot symptoms as approximating moderately severe impairment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Although VA regulations allow for ratings by analogy, see 38 C.F.R. § 4.20, the Court held that when a condition is specifically listed in VA's schedule for rating disabilities, it may not be rated by analogy; in other words, an analogous rating may be assigned only where the service-connected condition is unlisted in VA's schedule for rating disabilities. See Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015) (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).

In this case, the diagnosis of pes planus (flat foot) was not found in the September 2011 and March 2013 VA examination reports.  Plantar fasciitis along with Achilles tendinitis or enthesitis was found and the rating criteria for the feet do not provide a diagnostic code specific to these conditions. See 38 C.F.R. § 4.71a.  As such, the Board may apply an analogous rating to the service-connected left foot and Achilles conditions.  The rating criteria for the feet include acquired flatfoot (DC 5276); bilateral weak foot (DC 5277); acquired claw foot (pes cavus) (DC 5278); unilateral or bilateral anterior metatarsalgia (Morton's disease) (DC 5279); unilateral hallux valgus (DC 5280); unilateral severe hallux rigidus (DC 5281); hammertoe (DC 5282); malunion or nonunion of the tarsal or metatarsal bones (DC 5283) and other foot injuries (DC 5284).

In considering an initial rating in excess of 10 percent, the Board notes that no pes planus was reported in the September 2011 and March 2013 VA examinations.  While pes cavus was noted in the March 2013 VA examination, it was described as a congenital condition.  Therefore, DC's 5276 and 5278 are not most appropriate.  However, the medical evidence clearly establishes plantar fasciitis and Achilles tendinitis as the Veteran's conditions, and DC 5284 is most appropriate.  

When considering the evidence of record in total, the Board finds that it supports the assignment of an initial rating of 20 percent throughout the entire appeal period for the service-connected left foot disability, under DC 5284.  This is so because the symptoms manifested by the Veteran's disability more nearly approximate the criteria for a moderately severe foot injury.  In making this determination, the Board has considered the Veteran's competent and credible assertions related to left Achilles, heel and foot pain that is associated with all weightbearing activities, including walking, squatting, kneeling, climbing stairs and driving.  This also includes reports of swelling of the Achilles after walking.  Further, the September 2011 VA examination report indicated objective evidence of pain with manipulation and motion, along with decreased ankle dorsiflexion due to Achilles tendon pain, as well as worsening pain and an altered gait after brisk walking.  While the September 2011 and March 2013 VA examination reports indicate a moderate foot injury, the Board finds the evidence overall and severity of the Veteran's symptoms support a "moderately severe" foot injury, indicative of a 20 percent rating.

Although a higher initial rating is warranted, an even greater increased rating to 30 percent under DC 5284 is not warranted during the appeal period.  The evidence does not support a finding that the Veteran's symptoms more nearly approximate a severe foot injury so as to support the assignment of a 30 percent rating under DC 5284.  

The Board has considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DC 5284 does not evaluate the Veteran's foot disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Moreover, the Board finds that the moderately severe impairment includes the decreased motion of the ankle.  Thus, a separate rating is not warranted for that symptom.

In sum, the Board concludes that an initial rating of 20 percent, but no higher, is warranted for the Veteran's service-connected left foot disability.  As the benefit-of-the-doubt was applied in finding such an increase, the preponderance of the evidence is against an even higher initial rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additional Considerations

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the Veteran's service-connected left foot disability picture is not so unusual or exceptional in nature as to render the rating assigned by the Board in this decision inadequate at any time during the period on appeal.  The Veteran's disability is evaluated by analogy under the diagnostic criteria pertaining to other foot injuries, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's disability is manifested by subjective and objective evidence of pain and tenderness to palpation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the 20 percent rating assigned by the Board in this decision.  The currently assigned schedular evaluation is adequate and no referral is required.

Lastly, the Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record shows that the Veteran reported working to the March 2013 VA examiner and has not claimed that he is unemployable due to his left foot disability.


ORDER

A 20 percent disability rating, but no higher, for left calcaneal plantar fasciitis with calcaneal spur and Achilles enthesitis is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


